970 So. 2d 401 (2007)
FLORIDA POWER & LIGHT COMPANY, Appellant,
v.
DEPARTMENT OF ENVIRONMENTAL PROTECTION, et. al., Appellees.
No. 3D07-840.
District Court of Appeal of Florida, Third District.
November 7, 2007.
Berger Singerman and Gabriel E. Nieto and Daniel H. Thompson, Tallahassee; John T. Butler, for appellant.
Holland & Knight and Lawrence N. Curtin, Tallahassee,; Thomas M. Beason and Jack Chisolm and Rebecca Robinette, for appellees.
Before GREEN, SHEPHERD, and CORTIÑAS, JJ.
*402 PER CURIAM.
Appellant, Florida Power and Light Company, seeks review of a final order of the Division of Administrative Hearings determining that the Department of Environmental Protection's ("DEP") proposed rule 62-296.470 is a valid exercise of delegated legislative authority.
We find that the Division of Administrative Hearings was correct in holding that the DEP's proposed rule was a valid exercise of delegated legislative authority pursuant to sections 120.52 and 403.061, Florida Statutes (2006).
We affirm on all other issues on appeal.
Affirmed.